EXHIBIT 10.1

 

Ethanol Purchase and

Marketing Agreement

 

This Agreement is entered into as of this 2nd day of September 2009, by and
between Heron Lake BioEnergy, LLC and C&N Ethanol Marketing Corporation.

 

Seller:

Heron Lake BioEnergy, LLC

 

91246 390th Avenue

 

Heron Lake, MN 56137-3175

 

 

Buyer:

C&N Ethanol Marketing Corporation (“C&N”)

 

8011-34th Avenue South, Suite 147

 

Bloomington, MN 55425

 

W I T N E S S E T H:

A.            Heron Lake BioEnergy is a manufacturer of Ethanol and C&N intends
to purchase the ethanol from Heron Lake BioEnergy for the purposes of reselling
the ethanol on the open market and under the terms and conditions of this
Agreement

 

B.            In consideration of the mutual covenants contained herein and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

Product:

Fuel grade ethanol

 

 

Quality:

Meets ASTM - D4806 specifications for denatured fuel ethanol and as may be more
fully described on Exhibit A. During the term of this agreement, Heron Lake
BioEnergy agrees to collect samples for each shipment and retain them for a
three-month period. Each product sample will be labeled to include the customer
order number, production date and any other applicable information.

 

 

Term:

The agreement will begin with the commencement of ethanol production at Heron
Lake BioEnergy for an initial three-year period. The agreement will
automatically renew for subsequent year terms unless either party terminates the
agreement 60 days before the end of the term.

 

 

Termination:

The agreement may be terminated if either party engages in an uncured breach.
After receiving written notice, the breaching party will have 30 days to cure
the breach. If the breaching party does not cure the breach in the required
time, the agreement will terminate 30 days later.

 

1

--------------------------------------------------------------------------------


 

Volume:

Heron Lake BioEnergy’s entire production estimated to be approximately 4,500,000
per month. Heron Lake BioEnergy will provide C&N with a forecast of production
on or before the 15th of each month for the future month.

 

 

Measurement:

Net gallons temperature compensated to 60 degrees Fahrenheit

 

 

Title:

Title transfers from seller to buyer at inlet flange of receiving tank

 

 

Price:

C&N will pay Heron Lake BioEnergy the gross sales price to the customer less
expenses and a 1% marketing fee after expenses. Expenses may include, but are
not limited to: truck, rail and terminal fees

 

 

Payment Terms:

C&N will provide Heron Lake BioEnergy with a remittance by Wednesday of every
week for shipments the previous week. Heron Lake BioEnergy will receive an
electronic transfer of funds for that remittance the following Wednesday.

 

 

Audit of Records:

During the term of this agreement, Heron Lake BioEnergy may request a spot
invoice audit or a complete audit. Heron Lake BioEnergy will be responsible for
any fees incurred during such audits.

 

 

Indemnity:

Each party shall indemnify and hold the other harmless from any and all loss,
damage, or expense (including reasonable attorneys’ fees) which the other party
may incur or suffer as a result of any claim of any kind whatsoever arising out
of any breach of Contractor’s representations in this Agreement and arising out
of any other acts or omissions of either party in the course of performance of
this Agreement.

 

 

Amendment/Waiver:

 

 

 

 

This Agreement may not be modified, amended or waived in any manner except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Supersedes Previous Agreements

 

 

 

This Agreement supersedes all prior or contemporaneous negotiations,
commitments, agreements (written or oral) and writings between the parties with
respect to the subject matter hereof. All such other negotiations, commitments,
agreements and writings will have no further force or effect, and the parties to
any such other negotiation, commitment, agreement or writing will have no
further rights or obligations thereunder.

 

 

Governing Law/Compliance:

 

 

 

All matters affecting this Agreement, including the validity thereof, are to be
governed by, interpreted and construed in accordance with the laws of the United
States and the State of Minnesota.

 

 

Disputes:

Any disputes that arise between the parties with respect to the performance of
this Agreement shall be submitted to binding arbitration by the American
Arbitration Association, to be determined and resolved by said Association under
its rules and procedures in effect at the time of submission and the parties
hereby agree to share equally in the costs of said arbitration.

 

 

Notices:

Any notice hereunder by either party to the other shall be given in writing by
personal delivery, by telecopy (with confirmation of transmission) or by
certified mail, return receipt requested. A notice shall be deemed given, if by
personal delivery or by telecopy, on the date of such delivery or, if by
certified mail, on the date shown on the applicable return receipt.

 

 

Headings:

The headings of Sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

 

Other:

Notwithstanding any other provision of the agreement, where not in conflict with
the foregoing, all other terms and conditions shall be in accordance with
standard industry practice.

 

3

--------------------------------------------------------------------------------


 

In witness whereof, the parties hereto have executed this Agreement on the date
indicated below.

 

Heron Lake BioEnergy, LLC.

 

C&N Ethanol Marketing Corporation

 

 

 

By:

/s/ Robert Ferguson

 

By:

/s/ Jon Bjornstad

Robert Ferguson, CEO

 

Jon Bjornstad, President

 

 

 

Date: September 2, 2009

 

Date: September 2, 2009

 

4

--------------------------------------------------------------------------------


 

Exhibit A

Specifications

 

Fuel Ethanol meets the ASTM D4806-99 “ Standard Specification for Denatured Fuel
Ethanol for Blending with Gasolines for Use as Automotive Spark-Ignition Engine
Fuel.” The ASTM specification is as follows:

 

Ethanol, volume %, min

 

92.1

ASTM D5501

 

 

 

 

Methanol, volume %, max

 

 

 

 

 

 

 

Existent Gum, (solvent washed) mg/100ml., max

 

5.0

ASTM D381

 

 

 

 

Water Content, volume %, max

 

1.0

ASTM D203

 

 

 

 

Denaturant content, volume %,

min

 

1.96

 

 

max

 

2.49

 

 

 

 

 

Chloride Ion Content, mass ppm, max

 

40

ASTM D512

 

 

 

 

Copper Content, mg/kg, max

 

0.1

ASTM D1688

 

 

 

 

Acidity (as acetic acid), mass %, max

 

0.007

ASTM D 6423

 

 

 

 

pHe

 

6.5 to 9.0

ASTM D6423

 

 

 

Appearance

 

Visibly free of suspended or precipitated contaminants, clear and bright

 

Additional CA Specifications (to comply with California Air Recourses Board
specs):

 

Sulfur, ppm, max

 

10

ASTM D5453

 

 

 

 

Benzene, volume %, max

 

0.06

ASTM D5580

 

 

 

 

Aromatics, volume %, max

 

1.7

ASTM D5580

 

 

 

 

Olefins, volume %, max

 

0.5

ASTM D319

 

5

--------------------------------------------------------------------------------